DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 31-38 and 42-54 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 31, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An apparatus comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to:
determine one or more EDMG Channel Estimation Field (CEF) (EDMG-CEF) sequences in a frequency domain based on a count of one or more 2.16 Gigahertz (GHz) channels in a channel bandwidth for transmission of an EDMG Physical Layer (PHY) Protocol Data Unit (PPDU) comprising an EDMG-CEF, the one or more EDMG-CEF sequences corresponding to one or more respective space-time streams; 
generate an EDMG-CEF transmit waveform in a time domain based on the one or more EDMG-CEF sequences, an EDMG-CEF mapping matrix, and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the EDMG-CEF, 
wherein the EDMG-CEF mapping matrix, denoted PEDMG-CEF is based on a count of the one or more space-time streams, denoted NSTS as follows: 

    PNG
    media_image1.png
    136
    306
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    722
    media_image2.png
    Greyscale
 and 
wherein the number of OFDM symbols in the EDMG-CEF, denoted NNSTSEDMG-CEF, is based on NSTS, as follows: 

    PNG
    media_image3.png
    230
    227
    media_image3.png
    Greyscale
 Page 4 Serial Number: 16/488,006Dkt: AA9265-PCT-USFiling Date: August 22, 2019 Title: APPARATUS, SYSTEM AND METHOD OF COMMUNICATING AN EDMG PPDU
    PNG
    media_image4.png
    91
    300
    media_image4.png
    Greyscale
 
transmit an OFDM mode transmission of the EDMG PPDU over the channel bandwidth, the OFDM mode transmission comprising transmission of the EDMG-CEF based on the EDMG-CEF transmit waveform.


Note that the closest prior art Kim (US 2019/0190754) discloses a method for transmitting and receiving signal in a WLAN system. Kim’s disclosure describes a station transmitting signals through a channel on which multiple channels are bonded, and an EDMG Short Training Field (STF) for an OFDM packet. However, the claimed invention discloses generating a waveform based on Enhanced Directional Multi-Gigabit (EDMG) Channel Estimation Field (CEF) sequences, an EDMG-CEF mapping matrix and OFDM symbols in an EDMG-CEF after determining the EDMG-CEF sequences in a frequency domain based on 2.16 GHz Channels in a channel bandwidth for transmission of EDMG Physical Layer protocol Data Unit (PPDU) comprising the EDMG-CEF. Then, the claimed invention transmits an OFDM mode of the EDMG PPDY over the channel bandwidth. In particular, Kim fails to disclose or render obvious the waveform generation based on EDMG-CEF sequences, an EDMG-CEF mapping matrix and OFDM symbols in the EDMG-CEF as claimed.

Note that the third closest prior art Eitan et al. (US 2018/0191419, “Eitan”) discloses long beamforming training field sequences. Eitan’s disclosure describes frames having beamforming training fields with base complementary code sequences. However, the claimed invention discloses generating a waveform based on Enhanced Directional Multi-Gigabit (EDMG) Channel Estimation Field (CEF) sequences, an EDMG-CEF mapping matrix and OFDM symbols in an EDMG-CEF after determining the EDMG-CEF sequences in a frequency domain based on 2.16 GHz Channels in a channel bandwidth for transmission of EDMG Physical Layer protocol Data Unit (PPDU) 
Note that the fourth closest prior art Kwon et al. (US 2011/0135023, “Kwon”) discloses a communication system and a method for space division MIMO. Kwon’s disclosure describes a transmission device transmitting common control information to receiving terminals and pre-coded individual control information individually transmitted to each of the receiving terminals. However, the claimed invention discloses generating a waveform based on Enhanced Directional Multi-Gigabit (EDMG) Channel Estimation Field (CEF) sequences, an EDMG-CEF mapping matrix and OFDM symbols in an EDMG-CEF after determining the EDMG-CEF sequences in a frequency domain based on 2.16 GHz Channels in a channel bandwidth for transmission of EDMG Physical Layer protocol Data Unit (PPDU) comprising the EDMG-CEF. Then, the claimed invention transmits an OFDM mode of the EDMG PPDY over the channel bandwidth. In particular, Kwon fails to disclose or render obvious the waveform generation based on EDMG-CEF sequences, an EDMG-CEF mapping matrix and OFDM symbols in the EDMG-CEF as claimed.
Regarding claims 46 and 53, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 32-38, 42-45, 47-52 and 54, these claims depend from one of claims 31, 46 and 53, and thus are allowed for the same reason stated above for claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411